— Review in the nature of certiorari of a determination by the Commissioner of Education of the State made June 1,1938, and transferred to this court by an order of the Special *898Term made June 30, 1938. The petitioner was charged with undertaking and engaging to procure and to perform criminal abortions in violation of section 1142 of the Penal Law, on December 18,1936, and January 5 and 7,1937, and that he performed overt acts to that end. The charges were tried in the first instance by a subcommittee of the committee on grievances, the latter consisting of ten practitioners of medicine appointed by the Board of Regents pursuant to section 1265 of the Education Law. The subcommittee took testimony and made findings of fact and a recommendation to the grievance committee. These findings and this recommendation were unanimously adopted by the grievance committee and by that committee certified to the Department of Education and the Board of Regents. The committee found that on December 18, 1936, the petitioner had offered to sell and give to a woman a pill for the purpose of relieving her of pregnancy in violation of section 1142 of the Penal Law, and on January 5, 1937, that the petitioner engaged to procure criminal abortions on two other women. These findings were based on the testimony of at least two witnesses in each instance who testified to physical examinations and diagnoses made by the petitioner. The Board of Regents adopted said findings and recommendation and made its determination that the license of said petitioner to practice medicine in the State of New York be suspended for the “ period of one year from May 20, 1938, to May 20, 1939, and until the further order of the Commissioner of Education, with leave to respondent [petitioner] to apply to the Department of Education for reinstatement,” upon the expiration of said period, and upon proof that during such period he shall have actually abstained from such practice in any form, as principal, agent, assistant or employee. The findings made were warranted by the evidence, and the determination of the Commissioner of Education is confirmed, with costs. Determination unanimously confirmed, with fifty dollars costs and disbursements. Present — Hill, P. J., Rhodes, MeNamee, Crapser and Heffeman, JJ.